Citation Nr: 0519417	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-03 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and daughter




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
case was recently transferred to the RO in Pittsburgh, 
Pennsylvania.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In December 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At that hearing, 
the veteran raised the issue of entitlement to a rating in 
excess of 20 percent for diabetes mellitus.  This issue has 
not been properly developed or certified for appellate 
consideration, and it is referred to the RO for such further 
action as is deemed appropriate.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
diabetes mellitus.  

2.  Competent medical evidence established that the veteran's 
diabetes mellitus aggravated his coronary artery disease.  


CONCLUSION OF LAW

Coronary artery disease, status post bypass grafting, was 
aggravated by the veteran's service-connected diabetes 
mellitus.  38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and a supplemental 
statement of the case (SSOC) have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board notes here that the VCAA 
letter was sent to the veteran in May 2002, prior to the 
denial of service connection for coronary artery disease, 
status post bypass grafting as secondary to service-connected 
diabetes mellitus, in May 2003.  Moreover, the May 2003 
letter and another VCAA letter in November 2003, as well as a 
SSOC in December 2003 specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence in his 
possession that he considered relevant to this claim.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran and members of his 
family.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran contends that his heart disease is related to his 
service-connected diabetes mellitus.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Additionally, 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  38 C.F.R. § 3.310 (2004).

A review of the medical evidence of record reflects that the 
veteran was found to have hypertension by VA in the mid 
1980s.  Subsequently dated VA treatment records from early 
1991 show a diagnosis of diabetes mellitus.  Later that year, 
private records show a diagnosis of coronary artery disease 
for which he underwent a three-vessel bypass graft procedure 
in December 1991.  Subsequently dated private records show 
that he was seen in 1997 for unstable angina, and that he 
underwent redo coronary artery bypass grafting x 2 in 
December 2000.  His medical history was noted to include 
diabetes mellitus

Additional treatment records in the claims file reflect that 
he continued to be seen for his various conditions, to 
include his heart condition and diabetes mellitus.  This 
includes a May 2002 statement by E. T. S., M.D., in which it 
was noted that the veteran had been a patient for a number of 
years.  The doctor indicated that the veteran had significant 
coronary artery disease and had undergone two separate bypass 
graft procedures, as well as sustaining several myocardial 
infarctions.  Other significant problems included 
hypertension and impotence.  The doctor opined all of these 
problems were longstanding and were "due to multiple 
processes including diabetes mellitus, which [the veteran] 
has had for some time."  

When examined by VA in April 2003, the examiner noted that 
the veteran's medical history included two bypass surgeries, 
diabetes mellitus, and hypertension.  Current exam showed 
final diagnoses of coronary artery disease, with previous 
aortocoronary bypass surgery, hypertension, diabetes 
mellitus, Type II, and hyperlipidemia.  The examiner opined 
that the veteran's diabetes mellitus and coronary artery 
disease appeared to have a different etiology.  He added that 
the diabetes mellitus had aggravated the preexisting coronary 
artery disease, but it was "taken care of by the second 
bypass surgery."  The veteran currently had no symptoms of 
congestive heart failure or frequent angina.  His activity 
level was more than 10 METS, and he estimated from the 
clinical exam and activity that the veteran's ejection 
fraction was probably in the range of 55 percent.  In 
summary, he stated that the coronary artery disease had been 
aggravated by diabetes mellitus, but there was no restriction 
on his physical activity and no signs of congestive hart 
failure.  

At a December 2004 personal hearing, the veteran, his wife, 
and his daughter, provided testimony in support of his claim.  
It was argued that his diabetes mellitus was diagnosed prior 
to his heart problems and that his heart disease resulted 
therefrom, or was aggravated by the condition.  

The private medical opinion dated in May 2002 asserted that 
the veteran's coronary artery disease was due to multiple 
processes, to include diabetes mellitus.  A VA examiner found 
in April 2003 that the veteran's cardiac disease was not 
likely related to diabetes mellitus, but he found that the 
service-connected diabetes mellitus did aggravate the heart 
condition.  While he did not find current signs of congestive 
heart failure, it is clear that the veteran does suffer from 
coronary artery disease as evidenced by the diagnoses at this 
exam and throughout the claims file.  Thus, the 
uncontradicted evidence in this case demonstrates that 
diabetes mellitus at least aggravated the veteran's coronary 
artery disease.  In the absence of any contrary medical 
opinion, the Board concludes that the evidence supports the 
claim for service connection for coronary artery disease, 
status post bypass grafting, as secondary to diabetes 
mellitus.  


ORDER

To the extent that the veteran's coronary artery disease was 
aggravated as a result of the veteran's service-connected 
diabetes mellitus, he is entitled to compensation as service 
connected.  


REMAND

The Board notes that additional medical development to 
evaluate the veteran's current disability level would prove 
useful in this case.  He was most recently thoroughly 
examined for his PTSD by VA in August 2002.  Subsequently 
dated records show continued treatment at a VA facility 
through late 2003, and the veteran has reported that he 
continues to be seen at a VA facility once a month.  At the 
2004 personal hearing, he indicated that he was now on 
medications for his psychiatric symptoms.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Moreover, in light of the fact that the veteran 
contends that his PTSD is more disabling than currently 
rated, the Board finds a new examination is in order.  See 
e.g. Massey v. Brown, 7 Vet. App. 204 (1994); see also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  VA's duty to assist 
includes obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In addition, the RO should 
determine whether the veteran has had any additional VA or 
private medical treatment for his PTSD since late 2003.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain copies of VA 
clinical treatment records from the 
Pittsburgh VAMC from 2003 to present.

2.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increased evaluation for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


